                    Case 7:18-cr-00614-KMK
                    Case 7:18-cr-00614-KMK Document
                                           Document 113
                                                    112 Filed
                                                        Filed 04/21/20
                                                              04/20/20 Page
                                                                       Page 1 of 1

PAUL B. BRICKFIELD *+
pbrickfield@brickdonlaw.com                              BRICKFIELD                                                          NEW YORK OFFICE
                                                                                                                           PAUL B. BRICKFIELD P.C.
JOSEPH R. DONAHUE *                                                                                                      219 WESTCHESTER AVENUE
jdonahue@brickdonlaw.com                                                                                                          SUITE 200
                                                         & DONAHUE                                                        PORT CHESTER, NY 10573
                                                                                                                               (914) 935-9705
of counsel

                                                                                                         ~   n    C", '
NANCY J. SCAPPATICCI
nscappaticci@brickdonlaw.com
                                                     •   ,    ,   0


                                                       70GRANDAVENUE
                                                                      •   •   •


                                                                               .
                                                                                  y


                                                                                     •
                                                 RIVER EDGE , NEW JERSEY 07661 1 I a -
                                                                                      •   "   ~..


                                                                                                    n., u·
                                                                                                    "




                                                                                                    1i
                                                                                                                  ,- J J Ul ;',.._I I
                                                                                                                  ._ i
                                                                                                                                        ¾f
                                                                                                                                                   .   .,.,.
SANDRA COIRA                                        TELEPHONE (201) 488-7707
scoira@brickdonlaw.com                              FACSIMILE (201) 488-9559
                                                     www.brickdon law.com
*CERTIFIED CRIMINAL TRIAL LAWYER - NEW JERSEY
+MEMBER OF NEW YORK BAR



                                                             April 20, 2020

         Via ECFOnly
         Honorable Kenneth M. Karas, U.S.D.J.
         United States District Court
         Southern District of New York
         300 Quarropas Street
         White Plains, NY 10601

                  Re:         United States v. Ben Klein, et al.
                              Docket No.: 18-cr-614

         Dear Judge Karas:

                I, along with Deborah Loewenberg, Esq., represent Ben Klein in the above-referenced
         matter. We respectfully request an extension of time to submit our objections to Mr. Klein's ?
         draft presentence report from April 24, 2020 to May 15, 2020. Due to the current pandemic,
         we will not be able to sufficiently review the presentence report and speak with our client
         about it prior to the April 24, 2020 deadline.

                In addition, Mr. Klein's sentencing is currently scheduled for May 20, 2020 at 2:00 p.m.
         before Your Honor. We respectfully request based on the above that his sentencing be
         adjourned to the first week of July 2020.

                  I have spoken to Assistant U.S. Attorney Michael Maimin and he consents to these
         requests.                                                                            ..J}-; {J./7)-/            _fJ   cl., .     llf_£
                                                  Respectfully submitted,                     ll/rJ /-_elyJ C.fL                         {u I//~

                                                  / s/ Paul B. Brickfield                 h_ft/cl                O/J1          1/e/:Jo a±
                                                  Paul Brickfield                                   d :oo? -rn -
         cc:      All counsel of record (via ECF only)
                                                                                                         §06'p.p
                                                                                                               ~ n _i]/
                  Probation Officer Sara Willette (via electronic mail only)
                                                                                                         ----------- -----
                                                                                                             ·l:ENNETH M
                                                                                                                          --            k '-~
                                                                                                                                           - ---......\
                                                                                                                                             tAS tJ.S.D.J.

                                                                                                              1-//cJ1 /JD
